Citation Nr: 9909384	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  96-41 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a higher rating for dysthymic disorder, 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel



INTRODUCTION

The veteran served on active duty from February to November 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of rating decisions by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veteran 
Affairs (VA), one in which the RO denied service connection 
for bilateral hearing loss, and the other in which the RO 
granted service connection for dysthymic disorder and 
assigned a 10 percent disability evaluation.  In a subsequent 
rating decision, the RO increased the disability evaluation 
for the service-connected dysthymic disorder to 30 percent, 
effective from the date of service connection.  The appeal 
concerning the disability evaluation assigned for the 
service-connected dysthymic disorder remains before the 
Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The Board notes that the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a SOC 
concerning an issue, as the document adding that issue to the 
appeal "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service [] connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was." 12 Vet. App. at 132 (emphasis in the original).  The 
Board had concluded that the appeal as to that issue was not 
properly before it, on the basis that a substantive appeal 
had not been filed.  The Court remanded the matter to the 
Board for the issuance of a SOC, which would thereby give the 
appellant another opportunity to file a timely substantive 
appeal.  

In this case, the appellant did file a timely substantive 
appeal concerning the rating to be assigned for the dysthymic 
disorder, and the SSOCs did provide him with the appropriate, 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of a 10 percent disability 
evaluation and, later, of a 30 percent evaluation.  The Board 
observes that the Court, in Fenderson, did not specify a 
formulation of the issue that would be satisfactory, but only 
distinguished the situation of filing a NOD following the 
grant of service connection and the initial assignment of a 
disability evaluation from that of filing a NOD from the 
denial of a claim for increase.  Moreover, the appellant in 
this case has clearly indicated that what he seeks is the 
assignment of a higher disability evaluation for his service-
connected dysthymic disorder.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation for dysthymic 
disorder.  See Bernard v. Brown, 4 Vet. App. 384 (1883).  
Therefore, the Board will not remand this matter solely for a 
re-characterization of the issue in a new SOC.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans' Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321 (b)(1) (1998) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 3.321 
(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extra schedular rating is 
a component of the appellant's claim and the appellant had 
full opportunity to present the increased rating claim before 
the RO.  Bagwell, at 339.  Consequently, the Board will 
consider whether the issue of an increased rating for 
dysthymic disorder warrants the assignment of an 
extraschedular rating.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected dysthymic disorder is 
manifested by sleep disturbances, irritability and anxiety, 
anger management problems, and problems with control and self 
esteem, which are not productive of more than definite social 
and industrial impairment or occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  

3.  The record does not show evidence of a current bilateral 
hearing loss disability.  


CONCLUSIONS OF LAW
 
1.  The criteria for an assignment of a rating higher than 30 
percent for dysthymic disorder have not been satisfied.  
38 U.S.C.A. §  1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9433, 
9440 (1998).

2.  The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating Claim

The veteran has presented a well-grounded claim for an 
increased evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) (When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.); cf. Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (when veteran reports that the 
disability has worsened, the claim for an increased rating is 
well grounded).  He has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A. § 5107(a), has been 
satisfied.

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1998).  In a September 1997 rating 
decision, the RO granted service connection for dysthymic 
disorder effective November 14, 1995, the date following 
discharge from active duty.  In making its decision, the RO 
reviewed the veteran's service medical records, which showed 
no evidence of a mood disorder.  The records do, however, 
reflect in October 1995 a physician's note regarding anxiety 
reaction without insomnia.  No further elaboration is 
included.  The RO also reviewed VA examination evidence from 
December 1995, one month after service separation, which 
showed a diagnosed adjustment disorder with mixed anxiety and 
depressed mood (in beginning remission).  Furthermore, the RO 
reviewed a July 1997 VA examination report that revealed a 
diagnosis of dysthymic disorder, in the mild category.  In 
September 1998, the RO increased the disability rating for 
dysthymic disorder to 30 percent, based on the previously 
considered evidence and VA outpatient treatment records from 
July 1997 to August 1998.  These records indicate that the 
veteran has some sleep disturbances, mood and affect swings, 
anger management problems, and control inflexibility.       

As indicated above, the veteran asserts that his 
symptomatology warrants a higher evaluation than the current 
30 percent rating.  After a review of the record, the Board 
finds that the evidence is against a higher rating for his 
service connected dysthymic disorder.  See 38 U.S.C.A. § 7104 
(West 1991 & Supp. 1998).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1998).

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised.  61 Fed. Reg. 
52965 (1996).  The RO provided the revised criteria to the 
veteran in a September 1998 supplemental statement of the 
case.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According 
to the cited opinion, when there is a pertinent change in a 
regulation while a claim is on appeal to the Board, the Board 
must take two sequential steps.  First, the Board must 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation.  Second, the Board 
must apply the more favorable provision to the facts of the 
case.

Under the former rating criteria, a 100 percent rating is 
assigned for dysthymic disorder when, by reason of 
psychoneurotic symptoms, the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; or when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
when the affected individual is demonstrably unable to obtain 
or retain employment.  The Court, in Johnson v. Brown, 7 Vet. 
App. 95 (1994), held that these criteria for a 100 percent 
rating are each an independent basis for granting a 100 
percent rating.  

A 70 percent rating under the former rating criteria is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is severely impaired, 
or the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment to obtain or 
retain employment.  

A 50 percent evaluation under the former rating criteria is 
assigned when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired or where, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  

A 30 percent evaluation under the former rating criteria is 
assigned in cases of definite impairment in the ability to 
establish or maintain effective an wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.

Under the revised rating criteria, a 100 percent rating is 
assigned for total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

In applying the rating criteria to the veteran's symptoms, 
the Board first considers whether the previous or presently 
amended rating criteria for mental disorders are more 
favorable to the veteran.  See Karnas, supra.  Since the 
veteran is presently rated as 30 percent disabling, the Board 
will first look to the previous and present criteria for the 
next higher rating, 50 percent.  Under the old regulations,  
the veteran's dysthymia disorder symptomatology would have to 
considerably impair the veteran's social and occupational 
functioning.  On the other hand, the new criteria for 50 
percent disability detail more specific symptoms of 
occupational and social impairment with reduced reliability 
and productivity due to problems with normal speech, memory, 
judgment, comprehension of complex commands, abstract 
thinking, and mood. 

The Board finds that neither rating criteria is clearly more 
favorable to the veteran than the other criteria.  The new 
criteria for 50 percent disability contain many specific 
symptoms of mental disorder that need to be evidenced in 
order to reach this disability level.  Such evidence as 
abnormal speech patterns; impaired judgment, memory or 
thinking; frequent panic attacks; or difficulty understanding 
complex commands, are enumerated as prerequisites under the 
new 50 percent criteria.  On the other hand, the previous 
criteria for 50 percent disability provide a more qualitative 
criteria framework for the veteran to show that he is 
considerably impaired in his ability to establish and 
maintain relationships and employment.  As the Board does not 
find that either criteria is clearly more favorable, both 
criteria will be assessed to evaluate the extent of the 
veteran's disability.

In analyzing the veteran's current level of disability using 
the old rating criteria, the Board finds that the 30 percent 
criteria most aptly describes the veteran's condition.  
According to the most recent VA mental health clinic progress 
notes, the veteran has problems with sleep, control and anger 
management, and self esteem.  The July 1997 VA examination 
revealed that the veteran had occasional suicidal thoughts 
and some sleep disturbances and anxiety dreams, and appeared 
slightly depressed.  The examiner evaluated the 
symptomatology of the veteran's dysthymic disorder as mild.  
While the Board in no way downplays the overall extent of the 
veteran's psychiatric condition, it does not find that the 
record provides sufficient evidence to characterize his 
dysthymic disorder as considerably impairing his social and 
occupational functioning.  The evidence does suggest that his 
dysthymic disorder has caused some specific, identifiable 
social and occupational impairment that is more analogous to 
definite impairment than considerable impairment.  Thus, the 
30 percent rating under the former criteria is most 
appropriate.           

Under the new rating criteria, the Board looks for evidence 
of specific symptoms to determine the level of disability for 
dysthymic disorder.  The record does not show that the 
veteran's dysthymic disorder causes him to exhibit such 
symptomatology as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  However, the record does show 
ample evidence of such symptomatology as:  depressed mood, 
anxiety, suspiciousness,  and chronic sleep impairment.  
These symptoms are consistent with a 30 percent rating.  
Overall, this 30 percent rating under the new criteria, as 
was the case under the former criteria, is the most 
appropriate description of the extent of the veteran's 
disability.

The Board also considers whether a disability rating higher 
than the 50 percent is warranted.  The veteran also does not 
meet the criteria for higher schedular ratings, 70 or 100 
percent, under the old or new criteria.  The old rating 
requires severe impairment of social and occupational 
functioning.  The record does not show that the medical 
description of the veteran's dysthymic disorder has been 
considered as being severe.  Under the new 70 percent 
criteria for mental disorders, the veteran would have to show 
such symptoms as suicidal ideations, obsessional rituals, 
illogical or obscure speech, near continuous panic 
depression, spatial disorientation, and neglect of personal 
hygiene and appearance.   The evidence shows that the veteran 
has not displayed these symptoms.  Likewise, the 100 percent 
criteria under either new or old criteria are not evidenced.  
There are no signs of totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality, nor 
evidence of virtual isolation in the community, as under the 
old criteria.  The record does not show that his dysthymic 
disorder has resulted in demonstrable inability to obtain or 
retain employment.  Similarly, the record does not show 
evidence of gross impairment of thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, inability to maintain minimum 
hygiene, or disorientation or memory loss.  After thorough 
review of the record, the Board finds that the 30 percent 
disability rating most nearly fits the veteran's 
symptomatology for dysthymic disorder.

This 30 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. 
§ 3.321 (b)(1) (1998).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings -- up to 100 percent 
-- are assignable pursuant to the former and current 
regulations when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for his dysthymic disorder, and his 
dysthymic disorder has not had such an unusual impact on his 
employment as to render impractical the application of 
regular schedular standards.  There is no evidence that the 
impairment resulting from dysthymic disorder warrants extra-
schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
dysthymic disorder is adequately compensated by the 30 
percent schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.

II. Service Connection Claim

The threshold question that must be resolved regarding each 
claim is whether the appellant has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The veteran's 
representative has argued that VA has expanded its duty to 
assist the claimant by provisions in its manual M21-1, and 
that the Board should determine whether the RO has followed 
the guidelines therein and remand the appeal for further 
development if the RO has no followed such guidelines.  This 
manual is not supposed to be a substantive rule, see Fugere 
v. Derwinski, 1 Vet. App. 103, 106 (1990).  The 
representative has not cited to a court decision that holds 
that the cited portions of M21-1 are substantive rules.  
Consequently, the Board sees no basis upon which to comply 
with the representative's request in this regard.  

The Court has held that a well grounded claim is comprised of 
three specific elements:  (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability, as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996) (table).  In the absence of any one of these three 
elements, the Board must find that a claim for service 
connection is not well grounded and therefore must be denied, 
pursuant to the decision of the Court in Edenfield v. Brown, 
8 Vet. App. 384 (1995).

As to the first element, a current disability, the record 
does not show evidence of a current bilateral hearing loss 
disability.  VA regulations provide that impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those same frequencies are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).  

Audiological test results of pure tone thresholds, in 
decibels, that are of record are:






hert
z








righ
t




left


date
500
1000
2000
3000
4000
500
1000
2000
3000
4000
7/94
10
5
5
15
15
10
5
5
15
15
9/95
10
10
5
20
15
10
10
10
15
15
12/9
5
15
15
15
15
20
15
15
15
25
25
6/97
10
15
10
15
15
15
10
15
15
15

The July 1994 and September 1995 examinations, in the service 
medical records, did not include speech recognition scores.  
Speech recognition scores using the Maryland CNC Test were 
reported as 98 percent in the right ear and 96 percent in the 
left ear at the December 1995 VA examination, and 96 percent 
in the right ear and 94 percent in the left ear at the June 
1997 VA examination.  

None of the test results of record satisfy the VA regulation 
for hearing loss disability in that none of the auditory 
thresholds at the above listed frequencies is 40 decibels or 
greater; the auditory thresholds for any three of the above 
frequencies are not 26 decibels or greater; and none of the 
speech recognition scores for either ear is less than 94 
percent.

In this case, the veteran claims that he has a current 
hearing disability.  However, the veteran's proof of his 
current disability comes down to his own statements regarding 
his hearing problems.  These statements do not constitute a 
competent medical diagnosis.  The record does not show that 
the veteran is a medical professional or has the training and 
expertise to be qualified to provide opinions on clinical 
findings. Consequently, his statements do not constitute 
competent medical evidence of a diagnosed disability.  Such a 
claim must be based on a diagnosis by a qualified physician 
and supported by a physical examination.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  A review of the record does not 
reveal any competent medical evidence from a qualified 
physician to support this claim.  Furthermore, the lay 
statements of the veteran, while probative of the veteran's 
symptoms of hearing loss, are not sufficient to provide the 
necessary proof of a current disability.  Similarly, as 
hearing loss is defined by regulation, as discussed above, on 
the basis of audiometric test results, lay statements 
concerning the veteran's trouble hearing would not provide 
competent evidence of hearing loss, as defined by regulation.

The Board concludes, therefore, that the veteran's statements 
do not constitute competent medical evidence of a diagnosed 
current disability for the purpose of making the claim well 
grounded.  Without such evidence, the Board must conclude 
that this claim for service connection for bilateral hearing 
loss disability is not well grounded.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993), Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992); see also Brammer v. Derwinski, 3 Vet. App. 
223 (1992).

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In this case, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the September 1997 
supplemental statement of the case advises the veteran that 
there is no evidence of a current hearing loss disability 
under VA regulations.  Unlike the situation in Robinette, he 
has not put VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, could make 
his claim well grounded.  


ORDER

Entitlement to a higher rating for dysthymic disorder is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


